

117 S287 IS: To direct the Secretary of Health and Human Services to issue guidance to States to educate providers, managed care entities, and other insurers about the value and process of delivering respectful maternal health care through diverse and multidisciplinary care provider models, and for other purposes.
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 287IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Ms. Baldwin (for herself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Health and Human Services to issue guidance to States to educate providers, managed care entities, and other insurers about the value and process of delivering respectful maternal health care through diverse and multidisciplinary care provider models, and for other purposes.1.HHS agency directives(a)Guidance to States(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall issue and disseminate guidance to States to educate providers, managed care entities, and other insurers about the value and process of delivering respectful maternal health care through diverse and multidisciplinary care provider models.(2)ContentsThe guidance required by paragraph (1) shall address how States can encourage and incentivize hospitals, health systems, midwifery practices, freestanding birth centers, other maternity care provider groups, managed care entities, and other insurers—(A)to recruit and retain maternity care providers, mental and behavioral health care providers acting in accordance with State law, registered dietitians or nutrition professionals (as such term is defined in section 1861(vv)(2) of the Social Security Act (42 U.S.C. 1395x(vv)(2))), and lactation consultants certified by the International Board of Lactation Consultants Examiners—(i)from racially, ethnically, and linguistically diverse backgrounds;(ii)with experience practicing in racially and ethnically diverse communities; and(iii)who have undergone training on implicit bias and racism;(B)to incorporate into maternity care teams—(i)midwives who meet at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives; and(ii)perinatal health workers;(C)to provide collaborative, culturally congruent care; and(D)to provide opportunities for individuals enrolled in accredited midwifery education programs to participate in job shadowing with maternity care teams in hospitals, health systems, midwifery practices, and freestanding birth centers.(b)Study on respectful and culturally congruent maternity care(1)StudyThe Secretary of Health and Human Services acting through the Director of the National Institutes of Health (in this subsection referred to as the Secretary) shall conduct a study on best practices in respectful and culturally congruent maternity care.(2)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)complete the study required by paragraph (1);(B)submit to the Congress and make publicly available a report on the results of such study; and(C)include in such report—(i)a compendium of examples of hospitals, health systems, midwifery practices, freestanding birth centers, other maternity care provider groups, managed care entities, and other insurers that are delivering respectful and culturally congruent maternal health care;(ii)a compendium of examples of hospitals, health systems, midwifery practices, freestanding birth centers, other maternity care provider groups, managed care entities, and other insurers that have made progress in reducing disparities in maternal health outcomes and improving birthing experiences for pregnant and postpartum individuals from racial and ethnic minority groups; and(iii)recommendations to hospitals, health systems, midwifery practices, freestanding birth centers, other maternity care provider groups, managed care entities, and other insurers, for best practices in respectful and culturally congruent maternity care. 2.Grants to grow and diversify the perinatal workforceTitle VII of the Public Health Service Act is amended by inserting after section 757 (42 U.S.C. 294f) the following new section:758.Perinatal workforce grants(a)In generalThe Secretary shall award grants to entities to establish or expand programs described in subsection (b) to grow and diversify the perinatal workforce.(b)Use of fundsRecipients of grants under this section shall use the grants to grow and diversify the perinatal workforce by—(1)establishing schools or programs that provide education and training to individuals seeking appropriate licensing or certification as—(A)physician assistants who will complete clinical training in the field of maternal and perinatal health; or(B)perinatal health workers; and(2)expanding the capacity of existing schools or programs described in paragraph (1), for the purposes of increasing the number of students enrolled in such schools or programs, including by awarding scholarships for students.(c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to any entity that—(1)has demonstrated a commitment to recruiting and retaining students and faculty from racial and ethnic minority groups;(2)has developed a strategy to recruit and retain a diverse pool of students into the perinatal workforce program or school supported by funds received through the grant, particularly from racial and ethnic minority groups and other underserved populations;(3)has developed a strategy to recruit and retain students who plan to practice in a health professional shortage area designated under section 332;(4)has developed a strategy to recruit and retain students who plan to practice in an area with significant racial and ethnic disparities in maternal health outcomes, to the extent practicable; and(5)includes in the standard curriculum for all students within the perinatal workforce program or school a bias, racism, or discrimination training program that includes training on implicit bias and racism.(d)ReportingAs a condition on receipt of a grant under this section for a perinatal workforce program or school, an entity shall agree to submit to the Secretary an annual report on the activities conducted through the grant, including—(1)the number and demographics of students participating in the program or school;(2)the extent to which students in the program or school are entering careers in—(A)health professional shortage areas designated under section 332; and(B)areas with significant racial and ethnic disparities in maternal health outcomes, to the extent such data are available; and(3)whether the program or school has included in the standard curriculum for all students a bias, racism, or discrimination training program that includes explicit and implicit bias, and if so the effectiveness of such training program.(e)Period of grantsThe period of a grant under this section shall be up to 5 years.(f)ApplicationTo seek a grant under this section, an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including any information necessary for prioritization under subsection (c).(g)Technical assistanceThe Secretary shall provide, directly or by contract, technical assistance to entities seeking or receiving a grant under this section on the development, use, evaluation, and post-grant period sustainability of the perinatal workforce programs or schools proposed to be, or being, established or expanded through the grant.(h)Report by the SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Congress, and post on the internet website of the Department of Health and Human Services, a report on the effectiveness of the grant program under this section at—(1)recruiting students from racial and ethnic minority groups;(2)increasing the number of physician assistants who will complete clinical training in the field of maternal and perinatal health, and perinatal health workers, from racial and ethnic minority groups and other underserved populations;(3)increasing the number of physician assistants who will complete clinical training in the field of maternal and perinatal health, and perinatal health workers, working in health professional shortage areas designated under section 332; and(4)increasing the number of physician assistants who will complete clinical training in the field of maternal and perinatal health, and perinatal health workers, working in areas with significant racial and ethnic disparities in maternal health outcomes, to the extent such data are available.(i)DefinitionIn this section, the term racial and ethnic minority group has the meaning given such term in section 1707(g).(j)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2022 through 2026..3.Grants to grow and diversify the nursing workforce in maternal and perinatal healthTitle VIII of the Public Health Service Act is amended by inserting after section 811 of that Act (42 U.S.C. 296j) the following:812.Perinatal nursing workforce grants(a)In generalThe Secretary shall award grants to schools of nursing to grow and diversify the perinatal nursing workforce.(b)Use of fundsRecipients of grants under this section shall use the grants to grow and diversify the perinatal nursing workforce by providing scholarships to students seeking to become—(1)nurse practitioners whose education includes a focus on maternal and perinatal health; or(2)clinical nurse specialists whose education includes a focus on maternal and perinatal health.(c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to any school of nursing that—(1)has developed a strategy to recruit and retain a diverse pool of students seeking to enter careers focused on maternal and perinatal health, particularly students from racial and ethnic minority groups and other underserved populations;(2)has developed a partnership with a practice setting in a health professional shortage area designated under section 332 for the clinical placements of the school’s students;(3)has developed a strategy to recruit and retain students who plan to practice in an area with significant racial and ethnic disparities in maternal health outcomes, to the extent practicable; and(4)includes in the standard curriculum for all students seeking to enter careers focused on maternal and perinatal health a bias, racism, or discrimination training program that includes education on implicit bias and racism.(d)ReportingAs a condition on receipt of a grant under this section, a school of nursing shall agree to submit to the Secretary an annual report on the activities conducted through the grant, including, to the extent practicable—(1)the number and demographics of students in the school of nursing seeking to enter careers focused on maternal and perinatal health;(2)the extent to which such students are preparing to enter careers in—(A)health professional shortage areas designated under section 332; and(B)areas with significant racial and ethnic disparities in maternal health outcomes, to the extent such data are available; and(3)whether the standard curriculum for all students seeking to enter careers focused on maternal and perinatal health includes a bias, racism, or discrimination training program that includes education on implicit bias and racism.(e)Period of grantsThe period of a grant under this section shall be up to 5 years.(f)ApplicationTo seek a grant under this section, an entity shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, including any information necessary for prioritization under subsection (c).(g)Technical assistanceThe Secretary shall provide, directly or by contract, technical assistance to schools of nursing seeking or receiving a grant under this section on the processes of awarding and evaluating scholarships through the grant.(h)Report by the SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Congress, and post on the internet website of the Department of Health and Human Services, a report on the effectiveness of the grant program under this section at—(1)recruiting students from racial and ethnic minority groups and other underserved populations;(2)increasing the number of nurse practitioners and clinical nurse specialists entering careers focused on maternal and perinatal health from racial and ethnic minority groups and other underserved populations;(3)increasing the number of nurse practitioners and clinical nurse specialists entering careers focused on maternal and perinatal health working in health professional shortage areas designated under section 332; and(4)increasing the number of nurse practitioners and clinical nurse specialists entering careers focused on maternal and perinatal health working in areas with significant racial and ethnic disparities in maternal health outcomes, to the extent such data are available.(i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2022 through 2026..4.GAO report(a)In generalNot later than two years after the date of enactment of this Act and every five years thereafter, the Comptroller General of the United States shall submit to Congress a report on barriers to maternal health education and access to care in the United States. Such report shall include the information and recommendations described in subsection (b).(b)Content of reportThe report under subsection (a) shall include—(1)an assessment of current barriers to entering accredited midwifery education programs, and recommendations for addressing such barriers, particularly for low-income women and women from racial and ethnic minority groups;(2)an assessment of current barriers to entering and successfully completing accredited education programs for other health professional careers related to maternity care, including maternity care providers, mental and behavioral health care providers acting in accordance with State law, registered dietitians or nutrition professionals (as such term is defined in section 1861(vv)(2) of the Social Security Act (42 U.S.C. 1395x(vv)(2))), and lactation consultants certified by the International Board of Lactation Consultants Examiners, particularly for low-income women and women from racial and ethnic minority groups;(3)an assessment of current barriers that prevent midwives from meeting the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, and recommendations for addressing such barriers, particularly for low-income women and women from racial and ethnic minority groups;(4)an assessment of disparities in access to maternity care providers, mental or behavioral health care providers acting in accordance with State law, registered dietitians or nutrition professionals (as such term is defined in section 1861(vv)(2) of the Social Security Act (42 U.S.C. 1395x(vv)(2))), lactation consultants certified by the International Board of Lactation Consultants Examiners, and perinatal health workers, stratified by race, ethnicity, gender identity, geographic location, and insurance type and recommendations to promote greater access equity; and(5)recommendations to promote greater equity in compensation for perinatal health workers under public and private insurers, particularly for such individuals from racially and ethnically diverse backgrounds.5.DefinitionsIn this Act:(1)Culturally congruentThe term culturally congruent, with respect to care or maternity care, means care that is in agreement with the preferred cultural values, beliefs, worldview, language, and practices of the health care consumer and other stakeholders.(2)Maternity care providerThe term maternity care provider means a health care provider who—(A)is a physician, physician assistant, midwife who meets at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, nurse practitioner, or clinical nurse specialist; and(B)has a focus on maternal or perinatal health.(3)Perinatal health workerThe term perinatal health worker means a doula, community health worker, peer supporter, breastfeeding and lactation educator or counselor, nutritionist or dietitian, childbirth educator, social worker, home visitor, language interpreter, or navigator.(4)Postpartum and postpartum periodThe terms postpartum and postpartum period refer to the 1-year period beginning on the last day of the pregnancy of an individual.(5)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given such term in section 1707(g)(1) of the Public Health Service Act (42 U.S.C. 300u–6(g)(1)).